Case 1:18-cv-24962-JEM Document 1 Entered on FLSD Docket 11/28/2018 Page 1 of 10




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


                                             MIAMI DIVISION


                                                 CASE NO.:


   X-PRESS CONTAINER LINE (UK) LTD,

            Plaintiff,

   vs.



   JAMILA SHIPPING COMPANY LIMITED,

             Defendant.
                                                           /

                     VERIFIED COMPLAINT TO AND FOR MARITIME
                  ATTACHMENT/GARNISHMENT UNDER SUPPLEMENTAL
                                         ADMIRALTY RULE B


            Now conies the Plaintiff, X-PRESS CONTAINER LINE (UK) LTD (X-PRESS), in

  the above entitled action, by and through its counsel and files its Complaint for breach of

  charter Awards and for Maritime Attachment/Garnishment                   under Rule      B of the

  Supplemental Rules for Certain Admiralty and Maritime Claims ofthe Federal Rules of

  Civil Procedure.


            1.     This is an action for breach of Charter Party.

            2.     Additionally, this is an action for Rule B Attachment to attach and garnish funds

  owned by JAMILA and held by a garnishee presently located in the State of Florida, including,

  without limitation, those in the hand of garnishee Seaboard Marine, Ltd., ("Seaboard") as security

  to pay.

            3.     Jurisdiction is based on Admiralty and Maritime jurisdiction within the meaning of

  Fed.R.Civ.P. 9(h) and 28 U.S.C. § 1333.




                                            HORR, NOVAK & SKIPP, P.A.
             TWO DATRAN CENTER - SUITE 1700,9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA - 33156
Case 1:18-cv-24962-JEM Document 1 Entered on FLSD Docket 11/28/2018 Page 2 of 10


                                                                                               CASE NO.:
                                                                                                      PAGE 2


                                                      PARTIES


         4.        X-PRESS is a corporation duly organized and existing under the laws of the

  United Kingdom

         5.          X-PRESS is engaged in the business of, inter alia, chartering vessels.

         6.         On information and beliefJAMILA is an entity which is organized under the laws of

  Liberia, and has a place of business located in Germany.

         7.         On information and belief, Seaboard is a Florida entity registered to transact business

  in Florida, and has an office located in Miami, Florida.

                             CHARTER PARTY AND LONDON LITIGATION

         8.         The Defendant is and was at all material times the disponent owner of the

  containership "JAMILA" ("the Vessel").

         9.         X-PRESS was at all material times the charterer of the Vessel from the Defendant

  pursuant to a time charterparty on an amended NYPE 1946 form dated 10 May 2016 for a period

  of between five and eleven months ("the Charterparty"). By way of Addendum No. 2 to the

  Charterparty dated 26 September 2017, the Charterparty was extended (in direct continuation of the

  original period, from 00:01 hours LTon 31 October 2017) fora further period of between three and five

  months at a hire rate of US$8,500 per day.

           10.      The Charterparty provided in relevant part as follows:


          "2. That whilst on hire the Charterers shall provide and pay for all thefuel except as
         otherwise agreed...

          5. Payment ofsaid hire to be made ... every 15 days in advance and Charterers may
          deduct from the last sufficient hire payments estimated bunkers on redelivery,
          estimated Owners' disbursements and any estimated offhire time ...

          8. Thatthe Captain shallprosecute his voyages with the utmostdespatch ...



                                            HORR, NOVAK & SKIPP, P.A.
              TWO DATRAN CENTER, SUITE 1700-9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA - 33156
Case 1:18-cv-24962-JEM Document 1 Entered on FLSD Docket 11/28/2018 Page 3 of 10


                                                                                             CASE NO.:
                                                                                                    PAGE 3


        75. That in the event of the loss of time from deficiency and/or default of men ...
        breakdown or damages to hull, machinery or equipment, ... or by any other cause
        whatsoeverpreventing the full working ofthe vessel, the payment ofhire shall cease
       for the time thereby lost...

        18. .... Charterers to have a lien on the Shipfor all monies paid in advance and not
        earned, and any overpaid hire or excess deposit to be returnedat once ..."

        20. Fuel used by the vessel while offhire to be agreed as to quantity, and the cost of
        replacing same, to be allowed by Owners.

        Clause 33 Bunkers quantities /prices
        Estimated bunkers remaining on board at time of delivery : about 400 mt HFO and
        about 60 mt MGO ... Charterers shall redeliver the vessel with approximately the
        same quantities/qualities as on delivery. Bunkers on redelivery to be taken over and
        paid for by Owners basis Platts Oilgram prices at the port of redelivery / on the
        day of redelivery, or nearest thereto.

        Clause 34 Bunker specification
        Charterers shall bunker the vessel, always under Master's and Chief Engineer's
        supervision, with fuels in accordance with ISO 8217:2005 RMG 380 and Gasoil in
        accordance with ISO 8217:2005 DMB. Bunkers to be of stable nature and not to
        contain any of the following substances: phenols, styrenes, inorganic acids, usedor
        waste lubricating oils, refinery waste, taroil or other recognised harmful substances.

        During this charter, the Master or his representative shall always supervise the
        bunkering operations and ensure that the supply samples are properly drawn jointly
        with the supplier's representative. Such samples with their identification or serial
        number shouldbe clearlyspelt out in the Bunker Delivery Report (BDR) as theofficial
        retained samples.

         Official BDR Fuel samples will be retained by the vessel from the date of delivery
        for a reasonable periodto ensure that in the event ofa dispute Owners' position with
        regard to the supplier isfrillyprotected.

        Incase ofanyquality dispute, the samples as specified in the BDR are to be tested bya
        mutually agreedfuel analysis laboratory andthe result to be considered asfinal and
        binding. Charterers shallhave the right toarrangefor a surveyor at their time/expense
        to obtainfuel samplesfrom the vessel, at anytime, for laboratory analysis.

        Vessel will participate in an independent fuel quality testing programme, where
        additional samples may be taken during each bunkering. However, any samples taken
        under vessel'sfuel quality testing programme arefor reference only and shall in no
        way contradict the official samples specified in the Bunker Delivery Report (BDR).
        However Charterers shall contribute USD 150per bunkering towards the cost ofsame.

        All costs ofactual sludge removal/disposalalways to befor Owners account.


                                         HORR, NOVAK & SKIPP, P.A.
          TWO DATRAN CENTER, SUITE 1700 - 9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA - 33156
Case 1:18-cv-24962-JEM Document 1 Entered on FLSD Docket 11/28/2018 Page 4 of 10


                                                                                          CASE NO.:
                                                                                                 PAGE 4



         Mandatoryfees levied by Port Authority when no sludge is removed/disposed are to
         be for Charterersaccount

         Clause 40 OffHire
         In the event ofloss oftime, either in port or at sea   by reason ofthe refusal ofthe
         Captain or crew to perform their duties ... the hire shall be suspended ... All direct
         proven expenses incurred including bunkers consumed during such period of
         suspension shall befor Owners' account. "

         11.     In the premises, it was an express, alternatively implied, term ofthe Charterparty (to

  be implied in order to give effect to the unexpressed but common intention of the parties and

  / or as necessary to give the contract business efficacy) that, upon redelivery of the Vessel, there

  would be a final accounting exercise pursuant to which: (i) each party would pay to the other

  any outstanding sums which were for that party's account pursuant to the terms ofthe Charterparty;

  and (ii) JAMILA would repay to X-PRESS any hire paid in advance but which had not been earned

  (hereafter, "the accounting obligation").


         The Relevant Events



          12.    On 30 October 2017, in accordance with the X-PRESS' instructions and X-

  PRESS' obligations pursuant to the Charterparty, KPI Bridge Oil Limited ("the Supplier")

  supplied 899.8750 mts of IFO 380 CST ("the Fuel") to the Vessel. The bunkering operation

  was supervised by the Chief Engineer who signed the Bunker Delivery Receipt ("the Bunker

  Receipt"). The Chief Engineer (together with a bunker surveyor appointed by the Claimant)

  further witnessed the taking of supply samples of the Fuel by the Supplier's representative,

  being the "official BDR Fuel samples" referred to in Clause 34 of the Charterparty, "the BDR

  Samples") in accordance with the terms of the same.

          13.    A dispute then arose between the parties as to whether the fuel was off-spec. P.



                                         HORR, NOVAK & SKIPP, P.A.
           TWO DATRAN CENTER, SUITE 1700-9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA-33156
Case 1:18-cv-24962-JEM Document 1 Entered on FLSD Docket 11/28/2018 Page 5 of 10


                                                                                              CASE NO.:
                                                                                                     PAGE 5


         14.     The testing ofthe BDR Sample took place on 12 December 2017, the breaking ofthe

  seal being witnessed by the JAMILA's representative, Captain Wozniak, the results confirmed

  that the Fuel was on-specification. On 5 February 2018, the BDR Sample was re-tested by

  Inspectorate as the parties' mutually agreed fuel analysis laboratory on 5 February 2018. The seal-

  breaking was witnessed by the JAMILA's representative, Captain Wozniak. According to

  Inspectorate's test results and conclusions, the Fuel met the requirements of both ISO 8217:2005

  (being the contractual specification for the Fuel and which does not include any FAME

  requirement) and also (but without prejudice to the foregoing) the requirements of ISO

  8217:2010 (which requires the FAME content of diesel fuel to be "de minimis", being no more

  than approximately 0.1%). More specifically, the GCMS and FAME testing carried out by

  Inspectorate indicated that the Fuel contained only 99.3 mg/kg of FAME (and thus well below

  the "de minimis'" level prescribed in ISO 8217:2010). However, JAMILA alleges the fuel was

  off spec. The parties were not able to agree on this issue.

         15.     The BDR Sample had been tested by a mutually agreed laboratory, the results

  were final and binding on the parties pursuant to Clause 34 of the Charterparty.

                        The Defendant's Breach(es) of the Charterparty / Off-Hire

         16.     By reason of the facts and matters set out above, it is the Claimant's case that:

         (1)     Pursuant to Clause 34 of the Charterparty:


           (a) Inspectorate was appointed as the parties' mutually agreed fuel analysis laboratory for
               the purposes of Clause 34;

           (b) The results of the testing of the BDR Sample carried out by Inspectorate on 12
               December 2017, and those of 5 February 2018 (hereafter "the BDR Sample test
               results"), are final and binding between the parties. As set out above, those results all
               confirmed that the Fuel was on- specification.


                                            HORR, NOVAK & SKIPP, P.A.
           TWO DATRAN CENTER, SUITE 1700 - 9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA - 33156
Case 1:18-cv-24962-JEM Document 1 Entered on FLSD Docket 11/28/2018 Page 6 of 10


                                                                                               CASE NO.:
                                                                                                     PAGE 6


         In the premises, it neither was, nor is, open to JAMILA to seek to rely on any other tests results
         and the same are of no legal relevance to the parties' rights and obligations pursuant to the
         Charterparty.
          17.    As a result of this dispute the vessel was off hire several times (See Exhibit A,

  which is attached hereto and made a part of hereof). In order for X-PRESS to service its clients,

  it was compelled to provide additional fuel.

          18.    As set out above, in circumstances where JAMILA refused to burn the Fuel and

  / or otherwise proceed with the chartered voyage(s) as per the terms of the Charterparty, acting

  in reasonable mitigation of its actual and / or potential losses due to the associated delay to the

  Vessel and / or associated losses, costs and expenses, X-PRESS was obliged to supply MGO to the

  Vessel as an alternative fuel.


          19.    As a result ofJAMILA's breach ofthe Charterparty, X-press has sustained damages

  in the sum of $579,511.11 (See Ex B which is attached hereto and incorporated herein).

          20.    As a result of JAMILA's breach of Charterparty - X-PRESS filed suit in London

  against JAMILA, to which JAMILA responded and asserted a counterclaim.

          21.     X-PRESS has agreed to provide securityby way of P&I Club LOU. JAMILA has

  refused to provide security.




                                           HORR, NOVAK & SKIPP, P.A.
           TWO DATRAN CENTER, SUITE 1700 - 9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA - 33156
Case 1:18-cv-24962-JEM Document 1 Entered on FLSD Docket 11/28/2018 Page 7 of 10


                                                                                              CASE NO.:
                                                                                                     PAGE 7


                                               COUNT II



         22.     X-PRESS reiterates and reaffirms the allegations contained in Paragraphs 1-15

  inclusive and incorporates same as iffully set forth herein.

         23.     Upon information and belief, and after investigation, the Defendant, JAMILA,

  cannot be 'found" within this District for the purpose of Rule B of the Supplemental Rules of

  Certain Admiralty and Maritime Claims, but X-PRESS is informed that Garnishee Seaboard has,

  or will shortly have, assets comprising, inter alia, cash, funds, escrow funds, credits, debts,

  accounts, letters of credit, freights, sub-freights, charter hire and/or sub-charter hire, cargo,

  vessels, or any other assets of, belonging to, due or being transferred to, from, or for the benefit

  of JAMILA (collectively hereinafter, "ASSETS"), including but not limited to ASSETS as

  may be held, received or transferred in its name or for its benefit, at, moving through, or being

  transferred to or from banking institutions or such other garnishees who may be served with a copy

  of the Process of Maritime Attachment and Garnishment issued herein. Such ASSETS include,

  but are not limited to, funds that Seaboard owes to JAMILA, in the form of a debt, in connection

  with the work already preformed and/or to be performed in the future by JAMILA for Seaboard

  in connection with the charter by Seaboard of the M/V JAMILA.

          24.     Because Seaboard is present within thejurisdiction of this Honorable Court, said

  funds that Seaboard owes to JAMILA, in the form of a debt is deemed within the jurisdiction of

  this Court and is subject to garnishment to settle and serve as security for the debt owed by

  JAMILA to X-PRESS.


          25.     The total amount to be attached pursuant to the calculation set forth

  above Is US $579,511.11.




                                          HORR, NOVAK & SKIPP, P.A.
           TWO DATRAN CENTER, SUITE 1700 - 9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA - 33156
Case 1:18-cv-24962-JEM Document 1 Entered on FLSD Docket 11/28/2018 Page 8 of 10


                                                                                            CASE NO.:
                                                                                                 PAGE 8


WHEREFORE, Plaintiff, EXPRESS., prays:


              a.    That process in due form of law according to the practice of this Court

                    may issue against JAMILA, citing it to appear and answer the foregoing,

                    failing which default may be taken;


              b.   That if JAMILA cannot be found within this District pursuant to

                    Supplemental Rule B all tangible or intangible property of JAMILA up

                    to and including the sum of US $579,511.11 be restrained and attached,

                    including, but not limited to any cash, funds, escrow funds, credits, debts,

                    accounts, letters of credit, freights, sub-freights, charter hire and/or sub-

                    charter hire, cargo and/or vessels, of, belonging to, due, held or being

                    transferred to, from, or for the benefit of JAMILA at, moving through or

                    being transferred to or from banking institutions or such other garnishees

                    who may be served with a copy of the Process of Maritime Attachment

                    and Garnishment issued herein, such garnishees including, but not limited

                    to Costa as set forth herein;


              c.    That this Court retain jurisdiction over the matter for any further or

                    supplemental proceedings as may be necessary, including but not

                    limited to an order entered against JAMILA in the London proceedings;

                    and



              d.    For such other, further and different relief, including but not limited to

                    attorneys' fees, interest, costs and disbursements, as this Court may deem

                    just and proper in the premises.



                                          HORR, NOVAK & SKIPP, P.A.
           TWO DATRAN CENTER, SUITE 1700-9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA-33156
Case 1:18-cv-24962-JEM Document 1 Entered on FLSD Docket 11/28/2018 Page 9 of 10


                                                                                             CASE NO.:
                                                                                                    PAGE 9


  Dated: November 28, 2018
         Miami, Florida

                                                         Respectfully submitted,

                                                         X-PRESS CONTAINER LINE, (UK)
                                                         LTD.,

                                                         By its attorney:
                                                         HORR, NOVAK & SKIPP, P.A.

                                                         /s/ David J. Horr
                                                         David J. Horr
                                                         Florida Bar No. 310761
                                                         dhorr@admiral-law.com
                                                         HORR, NOVAK & SKIPP, P.A
                                                         Two Datran Center, Suite 1700
                                                         9130 South Dadeland Boulevard
                                                         Miami, FL 33156
                                                         Telephone: (305) 670-2525
                                                         Facsimile: (305) 670-2526
                                                         Attorneys for Plaintiff


                                                         AND



                                                          /s/ William B. Milliken
                                                         William B. Milliken
                                                         Florida Bar No.: 143193
                                                         wmilliken@admiral-law.com
                                                         HORR, NOVAK & SKIPP, P.A
                                                         Two Datran Center, Suite 1700
                                                         9130 South Dadeland Boulevard
                                                         Miami, FL 33156
                                                         Telephone: (305) 670-2525
                                                         Facsimile: (305) 670-2526
                                                         Attorneys for Plaintiff




                                         HORR, NOVAK & SKIPP, P.A.
          TWO DATRAN CENTER, SUITE 1700 - 9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA - 33156
Case 1:18-cv-24962-JEM Document 1 Entered on FLSD Docket 11/28/2018 Page 10 of 10


                                                                                             CASE NO.:
                                                                                               PAGE 10


                                            VERIFICATION


          WILLIAM B. MILLIKEN being duly sworn, deposes and says as follows:

          I am Counsel for X-PRESS CONTAINER LINE (UK) LTD, in this action, I have read the

   foregoing Verified Complaint and know the contents thereof, and the same is true to the best of my

  knowledge, information and belief.




                                                                      LIKEN




                                          HORR, NOVAK & SKIPP, P.A.
            TWO DATRAN CENTER, SUITE 1700-9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA - 33156
